Citation Nr: 1722203	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease since March 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected degenerative joint disease of the left shoulder since March 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, with additional service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the local Regional Office.  On the record at the Board hearing, the Veteran clarified that he was satisfied with the 20-percent and 30-percent ratings assigned, respectively, for the period prior to November 21, 2011, and that the matter he wished to pursue and continue on appeal was the issue of entitlement to a disability rating in excess of 20 percent from March 1, 2012, for his service-connected left shoulder degenerative joint disease.  A transcript of that hearing is of record.

In June 2016, the Board remanded the case for further development.  

Finally, with regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for his left shoulder degenerative joint disease, the Veteran has expressly stated his desire to seek TDIU.  See, e.g. March 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (expressly lists "Lt shoulder" as the service-connected disability that prevent him from securing or following a substantially gainful occupation).  Even though TDIU was also adjudicated in a March 2010 rating decision, because entitlement to TDIU is a part of the Veteran's appealed increased rating claim for left shoulder degenerative joint disease, the issue is in appellate status and Board has jurisdiction over the issue at this time under the tenants of Rice.

Accordingly, because the Veteran has expressed his intent to limit his appealed increased rating claim for degenerative joint disease of the left shoulder to the period from March 1, 2012, and because the ruling in Rice infers a claim for TDIU due to the underlying disability at issue in this appeal, the Board has phrased the issues as listed on the cover page.  See Rice v. Skinseki, 22 Vet. App. at 454-55.


FINDINGS OF FACT

1.  Since March 1, 2012, the Veteran's left shoulder disability has been manifested by pain, weakness, and limited range of motion that with consideration of functional loss most nearly approximates limitation of motion to 25 degrees from the side, but unfavorable ankylosis and fibrous union, nonunion, malunion, or loss of the head of the humerus were not shown.

2.  The evidence of record is at least in relative equipoise as to the whether the service-connected left shoulder disability is sufficient to prevent the Veteran's pursuit of substantially gainful employment consistent with his education and occupational background, as least for the period from March 2, 2012.



CONCLUSIONS OF LAW

1.  Since March 1, 2012, the criteria for a rating of 30 percent, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2016).

2.  Since March 1, 2012, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of May 2008 and March 2009 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.


II. Increased Rating

The Veteran contends that his left shoulder disability is more severe than reflected in his current disability rating.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

In a March 2010 rating decision, the RO increased the rating for the Veteran's service-connected degenerative joint disease of the left shoulder from 10 percent to 20 percent disabling, effective from February 13, 2009.  In a September 2012 rating decision, the Veteran was awarded an increased rating from 20 percent to 30 percent for this disability (effective from October 14, 2011), and he awarded a temporary total rating pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from November 21, 2011, through February 29, 2012), with the 20-percent rating restored effective from March 1, 2012 (upon the termination of the temporary total rating).

On the record at the March 2016 Board hearing, the Veteran clarified that he was satisfied with the 20-percent and 30-percent ratings assigned, respectively, for the period prior to November 21, 2011, and that the matter he wished to pursue and continue on appeal was the issue of entitlement to a disability rating in excess of 20 percent from March 1, 2012.

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2012.  The Veteran reported daily flare-ups of left shoulder pain ranging in severity from moderate to severe precipitated by increased or unusual physical activities and inclimate weather.  The Veteran reported that he was right handed.  Range of motion testing revealed flexion to 80 degrees with pain at 65 degrees and abduction to 45 degrees with pain at 40 degrees.  The Veteran was not able to perform repetitive-use testing due to severe pain.  There was pain on palpation of the joints/soft tissues/biceps tendon of the left shoulder, and there was guarding of the left shoulder.  Muscle strength testing was 3/5 for left shoulder abduction and forward flexion.  There was no evidence of ankylosis of the glenohumeral articulation.  The Veteran was unable to perform any of the tests for rotator cuff conditions.  There was a history of mechanical symptoms (clicking, catching, etc.).  There was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  There was no evidence of an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness to palpation of the AC joint.  The examiner opined that the Veteran's shoulder condition impacted his ability to work in that the Veteran "is no longer able to work in physical employment due to bilateral shoulders."

An April 2012 VA treatment record shows that the Veteran reported an inability to get full range of motion in his left shoulder due to pain.  On examination, the Veteran's active flexion was to 85 degrees, and his passive flexion was to 90 degrees.  Active abduction was to 85 degrees.  There was also evidence of muscle atrophy.  

A June 2012 VA treatment record shows that the Veteran reported persistent pain in the left shoulder and difficulty with range of motion.  He could actively forward flex to about 90 degrees and actively abduct to about 60 degrees.  Passively, he could "do a little bit better but still has restriction of forward flexion and abduction."

An August 2012 left shoulder MRI showed advanced left glenohumeral joint osteoarthritis and rotator cuff tendinitis.  

An August 2012 private treatment record shows that the Veteran reported that every time he moves his shoulder, it will pop and grind. 

A January 2014 VA treatment record shows that the Veteran reported left shoulder pain at a severity of 5/10, with flare-ups of pain to 8-9/10.  On examination, the Veteran could actively and passively forward flex his shoulder to about 60 degrees and passively abduct to 70 degrees.  

The Veteran was afforded a VA examination in July 2014.  The Veteran reported chronic shoulder pain and significant loss of motion.  The Veteran reported that he wore a sling 24 hours a day to reduce his shoulder pain.  The examiner indicated that the Veteran was left handed.  Range of motion testing revealed significantly decreased motion of the right shoulder and almost normal range of motion in the left shoulder.  However, given the previous and subsequent examination reports of record showing that range of motion in the left shoulder was significantly worse than the right shoulder, the Board concludes that the values on this examination report were transposed.  Therefore, the discussion that follows reflects the values as corrected, i.e., the range of motion values noted for the right shoulder.  The Veteran had forward flexion to 60 degrees, with pain at 30 degrees, and abduction to 50 degrees, with pain at 30 degrees.  The Veteran was unable to perform repetitive-use testing due to "[t]oo much pain and spasm."  The examiner indicated that the Veteran had functional loss and/or functional impairment of the shoulder and arm due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was pain on palpation of the left shoulder joints, and there was guarding of the left shoulder.  Muscle strength was 3/5 on abduction and 4/5 on forward flexion.  There was no evidence of ankylosis of the glenohumeral articulation.  Specific tests for rotator cuff conditions were negative.  There was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  There was no evidence of an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  The examiner opined that the Veteran's shoulder condition impacted his ability to work because "[c]urrently the left shoulder is nonfunctional."  

In a May 2015 letter, the Veteran's private physician indicated that the Veteran had glenohumeral osteoarthritis, which had progressed since he was first seen in 2012.  

A September 2015 VA treatment record shows that the Veteran's range of motion was 60 degrees of abduction with apparent pain on motion.  

A March 2016 private treatment record shows that the Veteran reported left shoulder pain and weakness.  Range of motion was forward flexion to 90 degrees and external rotation to 10 degrees.  There was crepitus noted in the glenohumeral joint.  

During the March 2016 Board hearing, the Veteran testified that he has daily shoulder pain at a level of 6-8/10.  He testified that every time he moves his arm "it just burns in there."  He also reported that sometimes he wakes up with the pain.  The Veteran testified that he was right handed.  

The Veteran was afforded a VA examination in July 2016.  The Veteran reported a pain level of 8/10 most of the time.  He indicated that he was right handed.  The Veteran reported functional loss or impairment of the left shoulder, which he described as left shoulder pain waking him up at night and all activities during the day are painful.  Range of motion testing revealed flexion to 75 degrees and abduction to 60 degrees.  The Veteran was unable to perform external or internal rotation.  There was objective evidence of tenderness on palpation of the AC joint, and there was objective evidence of crepitus.  After three repetitions, flexion was to 80 degrees and abduction was to 55 degrees, and there was additional functional loss due to pain.  The examiner indicated that "[l]ess movement than normal due to ankylosis, adhesions, etc." was an additional contributing factor of disability of the Veteran's left shoulder.  Muscle strength testing revealed 3/5 muscle strength on forward flexion and 4/5 muscle strength on abduction.  The examiner indicated that the reduction in muscle strength was entirely due to the Veteran's left shoulder disability.  There was also evidence of muscle atrophy.  There was no evidence of ankylosis of the glenohumeral articulation.  A left shoulder rotator cuff condition was suspected.  There was a history of mechanical symptoms (clicking, catching, etc.).  There was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The examiner indicated that the Veteran had AC joint degeneration.  There was no evidence of impairment of the humerus.  The Veteran reported wearing a sling "a couple days a week."  The examiner opined that the Veteran's shoulder condition impacted his ability to work in that the Veteran "would not be able to carry the shingles to the roof or work on a roof or use a ladder."  

C. Analysis

The Veteran is currently assigned a 20 percent rating for his left shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.

The Veteran's left shoulder disability is evaluated under the criteria for a minor extremity because the medical evidence of record reflects that he is right-handed.  See 38 C.F.R. § 4.69.  In this regard, the Board notes that the July 2014 VA examiner indicated that the Veteran was left handed.  However, at all other VA examinations and during the March 2016 Board hearing, the Veteran reported that he is right-handed.  Accordingly, the Board finds that the Veteran is right-handed.

Diagnostic Codes 5200 through 5203 address disability ratings for the shoulder and arm. 

Diagnostic Code 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level is rated as 20 percent; limitation of motion of the minor arm to midway between the side and shoulder level is rated as 20 percent; and limitation of motion of the minor arm to 25 degrees from the side is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

With respect to the minor arm, Diagnostic Code 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 40 percent with fibrous union; impairment of the humerus is rated as 50 percent with nonunion (false flail joint); and impairment of the humerus is rated as 70 percent with loss of head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's left shoulder disability has been manifested by pain and limited range of motion that most nearly approximates limitation in motion of the minor arm to 25 degrees from the side, considering flare-ups and additional functional impairment due to pain, weakness, instability, and difficulty with repetitive motion.  

In this regard, during the April 2012 VA examination, the Veteran's left shoulder range of motion was only 80 out of 180 degrees of flexion (with pain at 65 degrees) and 45 degrees out of 180 degrees of abduction (with pain at 40degrees).  Moreover, objective testing revealed muscle weakness of the left shoulder, and the Veteran was unable to perform repetitive-use testing due to severe pain.  During the July 2014 VA examination, the Veteran's left shoulder range of motion was only 60 out of 180 degrees of flexion (with pain at 30 degrees) and 50 degrees out of 180 degrees of abduction (with pain at 30 degrees).  Moreover, objective testing revealed weakness of the left shoulder, the Veteran was unable to perform repetitive-use testing due to pain and spasms, and the examiner opined that the Veteran had functional impairment of the shoulder and arm due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  During the July 2016 VA examination, the Veteran's left shoulder range of motion was only 75 out of 180 degrees of flexion and 60 degrees out of 180 degrees of abduction.  Additionally, the Veteran was unable to perform external or internal rotation.  Moreover, objective testing revealed weakness of the left shoulder and evidence of muscle atrophy, and the examiner opined that the Veteran had additional functional loss due to pain and less movement than normal.  

Although the Board notes that the Veteran was consistently able to move his left arm more than 25 degrees from his side, it is clear from the record that doing so became more and more painful and limiting, and that the Veteran sought to avoid it.  As noted above, at two of the three VA examinations, the Veteran was unable to perform repetitive use testing due to severe pain and spasms.  This is exactly the kind of actual functional impairment that the schedule is designed to compensate.  Finally, the Board notes that external and internal rotation were often severely limited.  In fact, the Veteran could not perform this range of motion during the July 2016 VA examination.  This plane of motion is not specifically listed in the criteria, but it does inform as to the Veteran's ability to move the limb away from the body.  The above evidence, including the Veteran's competent lay statements, reflects that flare-ups, limitation of motion, and functional impairment due to pain, weakness, instability, and difficulty with repetitive motion cause the Veteran significantly reduced ability to use his left arm.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's left shoulder symptoms more nearly approximate limitation of motion of the minor arm to 25 degrees from the side that warrants a 30 percent rating under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is the maximum rating available under DC 5201.

The Board has considered whether a higher rating is appropriate at any point under an analogous diagnostic code.  

There are no higher ratings available under Diagnostic Code 5203.  Moreover, the record does not reflect dislocation, nonunion, or malunion of the clavicle or scapula.  See April 2012 VA Examination Report; July 2014 VA Examination Report; July 2016 VA Examination Report.

To warrant a higher rating under Diagnostic code 5202, the shoulder disability must manifest as fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus, which is not demonstrated in this case, even taking into account the Veteran's functional impairments due to pain and guarding.  A higher rating would also be warranted under Diagnostic Code 5200 for unfavorable ankylosis, which is not demonstrated in this case.  At all times during the rating period, the Veteran had at least some range of motion in his left shoulder.  Moreover, every VA examiner noted no ankylosis of the scapulohumeral articulation.

The Board also notes that separate ratings are not available under Diagnostic Codes 5201 and 5202 as they both contemplate limitation of motion (described as guarding in DC 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  Additionally, the Veteran's rating under DC 5201encompasses his entire shoulder disability, including the evidence of pain, weakness, guarding, and instability.  As such, separate ratings under DCs 5201 and 5202 would improperly constitute ratings for duplicative or overlapping symptomatology.  Similarly, the Board acknowledges a diagnosis of degenerative arthritis of the left shoulder established by x-ray findings, but finds that a separate rating for arthritis (degenerative disease) is not warranted under DC 5003 or 5010, because the Veteran is already in receipt of a compensable rating for limitation of motion of the joint.

The Board has also considered whether the Veteran's disability would support a higher evaluation under consideration for muscle injury based on evidence of impairment, including muscle weakness and atrophy.  In this regard, Diagnostic Code 5303, for Muscle Group III involves elevation and abduction of the arm to shoulder level.  However, Diagnostic Code 5303 does not provide for an evaluation in excess of 30 percent due to injury to Muscle Group III.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Moreover, the Board finds that the assignment of a separate rating based on muscle group involvement would involve impermissible pyramiding in this case because the 30 percent rating assigned herein encompasses the Veteran's entire shoulder disability, including evidence of weakness, atrophy, and limitation of abduction.  In this regard, disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  38 C.F.R. § 4.73.  As such, separate ratings would improperly constitute ratings for duplicative or overlapping symptomatology.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating for the left shoulder since March 1, 2012.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

III. TDIU since March 1, 2012

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology are considered to be one disability.  Id.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for left elbow tendonitis with limited flexion (associated with left shoulder degenerative joint disease), rated as 40 percent disabling; left shoulder degenerative joint disease, (now) rated as 30 percent disabling; and left elbow tendonitis with painful motion (associated with left shoulder degenerative joint disease), rated as 10 percent disabling.  The combined rating is 60 percent.  38 C.F.R. § 4.25 (2016).  As such, the Veteran's service-connected disabilities are of common etiology, and thus he meets the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16(a), (a)(2) (2016).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The evidence shows that the Veteran has an employment background as an construction contractor in the roofing field.  The Veteran graduated from high school and worked in the construction field for his entire adult life.  See November 2009 VA 21-8940; May 2008 VA 21-8940; SSA Records.

As noted above, numerous VA examiners have opined that the Veteran's left shoulder disability has significant effects on his occupational activities.  The April 2012 VA examiner opined that the Veteran was unable to work in physical employment due to his bilateral shoulders, and the July 2016 VA examiner opined that the Veteran was unable to work as a roofer due to his left shoulder disability.  Likewise, VA examination reports of the Veteran's left elbow disabilities show that those disabilities significantly affect the Veteran's occupational functioning.  See, e.g., October 2011 VA Examination Report.

A decision from the SSA reflects that in April 2010, it was determined that the Veteran had not engaged in substantial gainful activity since December 2007 due to a severe left shoulder disability, but was additionally limited by a severe, nonservice-connected, right shoulder disability.  The SSA found that the Veteran had the residual functional capacity for less than the full range of "sedentary" exertional work, that he was unable to perform his past relevant work as a construction contractor, and that he did not have any acquired work skills that were transferable to the skilled or semi-skilled work activities of other work.  Considering the Veteran's age, education, work experience, and residual functional capacity, the SSA found that there were no jobs that existed in significant numbers in the national economy that he could perform.

Although the criteria used by the SSA are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding on VA, such determinations are probative evidence supporting entitlement to a TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Martin v. Brown, 4 Vet. App, 136 140 (1993).  Moreover, there is no adequate reason to reject the SSA determination that is favorable to the Veteran's TDIU claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the Board acknowledges that the Veteran has non-service connected disabilities that impact his ability to work.  However, given the severity of his left shoulder, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the most competent and credible evidence of record illustrates that the symptoms due solely to his service-connected left shoulder disability would prevent him from performing physical labor.

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(2), that the medical evidence shows he is limited to sedentary work, and that the other record evidence shows his only work experience and training was in physical labor for over 30 years as a construction worker, the Board resolves all reasonable doubt in the Veteran's favor and determines that as least for the period from March 1, 2012, a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  



ORDER

Since March 1, 2012, entitlement to a disability rating of 30 percent for left shoulder degenerative joint disease is granted, subject to the law and regulations governing the award of monetary benefits.

A TDIU is granted from March 1, 2012, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


